              Case 1:18-cv-00719-CCR Document 79 Filed 02/05/21 Page 1 of 2


                                         C ITY OF B UFFALO
                                               D EPARTMENT OF L AW


B YRON W. B ROWN                                                                                         TIMOTHY A BALL
     M AYOR                                                                                           CORPORATION COUNSEL




                                                                         February 5, 2021

    The Honorable Christina Reiss
    United States District Court, District of Vermont
    P.O. Box 446
    Burlington, VT 05402-0446

           Re:       Black Love Resists in the Rust, et al. v. the City of Buffalo, et al.
                     18-cv-719

    Dear Judge Reiss:

           We are in receipt of Plaintiffs’ January 22, 2021 correspondence relating to
    deposition dates and ESI, (See, DKT No. 78), as well as their subsequently narrowed letter
    regarding ESI only filed on January 25, 2021. (See, DKT. No. 79). Defendants also note the
    Status Conference scheduled for this Monday and will therefore keep our response brief.

           With respect to ESI, Defendants believe and have advised Plaintiffs that using
    custodians as a production metric is not practical due to the variance between the number
    of “hits” (e.g., some custodians have hundreds of hits for a single search term whereas
    other custodians have less than a hundred in total). As an alternative we suggest
    identifying a certain number of emails/bates numbered pages to be produced or
    benchmarks other than weekly intervals to account for these variances in “hits”.

           With that said, Defendants have continued to produce ESI as quickly as possible
    and have made substantial progress towards completion of the initial 20 custodians. We
    will continue this production over the next two days, and will further advise of the status
    of remaining ESI at our conference. Defendants will of course produce any additional
    ESI requested by Plaintiffs in the manner and rate deemed appropriate by the Court.

           We also offer for status that since our last December 14, 2020 Hearing/Conference,
    Defendants have continued to produce ESI as well as the other identified documents,
    affidavits, and information, in accordance with the Court’s Orders. This has amounted to
    producing approximately 14,267 pages of documents over the past 53 days (See, Bates
    No.: COB024380-COB038647).

     65 NIAGARA SQUARE / 1101 CITY HALL / BUFFALO, NY 14202-4770 / (716) 851-4343 / FAX: (716) 851-4105 / www.city-buffalo.com
        Case 1:18-cv-00719-CCR Document 79 Filed 02/05/21 Page 2 of 2




       Five additional depositions have also been scheduled for February and March and
additional documents relating to the Commission on Citizen Rights and Community
relations will be produced next week to complete the production ordered at our
December 14, 2020 Hearing.

      We have also met and conferred with Plaintiffs’ counsel regarding the Plaintiffs’
Fourth and Fifth Requests for Production on several occasions and believe that
substantial progress had been made in narrowing those requests/objections.

       Given all of the above, we respectfully submit that any claims of delay made by
Plaintiff are unfounded and Defendants look forward to discussing this further at our
conference so that all parties can continue to move this matter forward.

      Thank you again for your courtesies and attention.



                                              Respectfully yours,

                                              TIMOTHY A. BALL, ESQ.
                                              Corporation Counsel


                                              /s/ Robert E. Quinn
                                              By: Robert E. Quinn
                                              Assistant Corporation Counsel

CC:   NCLEJ
      Attn.: Claudia Wilner, Esq.
      275 Seventh Avenue, Suite 1506
      New York, NY 10001
